Exhibit (h)(2)(e) AMENDMENT NO. 6 TO ADMINISTRATION AGREEMENT BETWEEN STATE STREET BANK and TRUST COMPANY AND STATE STREET NAVIGATOR SECURITIES LENDING TRUST This Amendment No. 6 to Administration Agreement is dated as of September 5, 2012, by and between State Street Navigator Securities Lending Trust, a Massachusetts business trust (the “Investment Company”), and State Street Bank and Trust Company, a Massachusetts trust company (the “Administrator”). WHEREAS, the Investment Company and the Administrator have entered into an Administration Agreement dated as of March 4, 1996, as amended (the “Agreement”); and WHEREAS, the Investment Company and the Administrator now desire to amend the Agreement as provided herein. NOW, THEREFORE, in consideration of the premises and the mutual agreements contained in the Agreement and other consideration, the receipt and sufficiency of which is hereby acknowledged, the Investment Company and the Administrator hereby agree to amend the Agreement as follows: 1. Pursuant to Section 1 of the Agreement, the Investment Company hereby notifies the Administrator that it has created a new fund known as the State Street Navigator Securities Lending METPortfolio. 2. Exhibit A of the Agreement is hereby deleted in its entirety and replaced with the Exhibit A attached hereto. 3. All other terms and conditions of the Agreement remain in full force and effect except as they may be modified hereby. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed as of the date first above written. Attest: STATE STREET NAVIGATOR SECURITIES LENDING TRUST By: /s/ Julie Tedesco By: /s/ H. Owen Nichols Name: H. Owen Nichols Title: Vice President Attest: STATE STREET BANK and TRUST COMPANY By: /s/ Thomas M. Lisi By: /s/ Laura F. Dell Name: Laura F. Dell Title: Treasurer
